Citation Nr: 0508172	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  97-01 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a neck injury with C-5 radiculopathy.

3.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic headaches.

4.  Entitlement to an evaluation in excess of 10 percent for 
a scar, right foot, postoperative ganglion cyst.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The last VA examinations of record with respect to the 
veteran's claims are dated in May 1998.  Although there are 
more recent VA outpatient treatment reports of record, the 
Board finds that these records are insufficient to adequately 
assess the current severity of the veteran's disabilities.  
Therefore, remand is warranted to obtain contemporary medical 
opinions as to the severity of the veteran's service-
connected disabilities.



Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded any 
appropriate medical examinations to 
ascertain the severity of the veteran's 
service-connected disabilities (residuals 
of neck injury, bronchial asthma, 
posttraumatic headaches, postoperative 
ganglion cyst scar of the right foot) and 
also to address whether the veteran is 
unable to secure or follow a 
substantially gainful occupation as a 
result of service-connected disabilities 
or is otherwise unemployable by reason of 
service-connected disabilities.  The 
claims file must be made available to and 
pertinent documents reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

(a) With respect to service-connected 
residuals of neck injury, the examiner 
should identify all orthopedic and 
neurological manifestations of this 
disability (separate from nonservice-
connected injuries to the cervical spine) 
including all applicable range(s) of 
motion and the extent of any additional 
functional loss or limitation due to pain 
flare-ups, incoordination, weakened 
movement and excess fatigability on use.  
The examiner should also offer an express 
opinion as whether it is possible to 
distinguish the symptoms and effects of 
the service-connected residuals of neck 
injury from impairment attributable to 
nonservice-connected disability; if so, 
the examiner should provide an assessment 
of the severity of the service-connected 
neck condition.  If is not possible to 
separate the symptoms and effects of 
service-connected and nonservice-
connected disabilities, the examiner 
should so state.

(b) With respect to service-connected 
bronchial asthma, pulmonary function 
testing should be performed and the 
findings should be reported in detail. 
The findings reported should be 
sufficiently detailed to permit 
consideration of all criteria in 38 
C.F.R. § 4.97, Code 6602.  The examiner 
should note specifically whether there 
are episodes of respiratory failure and 
whether daily use of systemic (oral or 
parenteral) high-dose corticosteroids or 
immunosuppressive medications is 
required.  

(c) With respect to service connected 
posttraumatic headaches, the examiner 
should assess the veteran's headaches 
pursuant to the criteria in 38 C.F.R. 
§ 4.12a, Code 8100.  The examiner must 
explain the basis for the assessment 
given (and specifically any basis beyond 
the veteran's own accounts, i.e., 
clinical records, supporting lay 
accounts, etc.).

2.  The veteran should be notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
veteran does not report for the 
aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted in full, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


